Citation Nr: 1525439	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, secondary to service-connected dyshidrotic eczema.

2. Entitlement to service connection for bilateral hip disorders.

3. Entitlement to service connection for bilateral carpal tunnel syndrome.

4. Entitlement to an initial rating in excess of 10 percent for bilateral foot metatarsalgia, degenerative joint disease and heel spurs.

5. Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease.

6. Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

Although the RO certified the issues of entitlement to service connection for depression and entitlement to an increased rating for dyshidrotic eczema, the appellant's December 2013 substantive appeal reflects that she only perfected the issue of entitlement to service connection for depression.  See 38 C.F.R. § 20.202 (2014).

While the Veteran's claim was initially limited to the question of entitlement to service connection for depression, the medical evidence shows that she has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page, was broadened to include entitlement to service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran alleges that a depressive disorder began during service due to a number of factors including feeling guilty for not helping a fellow service member who reached out to her prior to committing suicide; "experiencing" another fellow airman attempt suicide; spending four years working in a high stress environment translating live Spanish voice communications in the Air Force; enduring earthquakes while stationed in California; and suffering chronic, painful, and embarrassing eczema flare-ups.  

In March 2011, a VA examiner opined that the appellant's current anxiety disorder and major depressive disorder were unrelated to service in part because the first recorded treatment for depression did not occur until nine years after separation from service.  In his rationale, the examiner discussed only one service treatment record, commenting that an October 1991 record showing a notation that the Veteran's affect was slightly depressed was most likely related to ongoing physical problems she was experiencing at the time.  

The Veteran argues that the March 2011 examiner failed to discuss a relevant service treatment record showing a possible diagnosis of depression and, indeed, the Board's review of the service treatment records shows such a notation in a November 1989 record.  The examiner also failed to address whether the appellant's depression was secondary to her service-connected eczema.  Since most of the service treatment records show ongoing treatment for eczema, the examiner's comment that the October 1991 notation of depression was likely due to her physical problems at the time indicates that the two may be related.  An addendum opinion is therefore warranted.

Relevant treatment records also appear to be outstanding.  Although the Veteran has consistently asserted that she has received all her treatment through the Tampa VA Medical Center since September 1994, aside from a single September 1997 foot x-ray, the earliest VA treatment records currently associated with the claims file are dated from December 1998.  On remand, any outstanding and relevant VA treatment records should be associated with the claims folder.  Additionally, although the medical evidence currently of record does not include a diagnosis of posttraumatic stress disorder, to the extent the appellant's claim of being in proximity to another service member who attempted suicide raises such an issue, and if the above development so indicates, further development related to a claim for posttraumatic stress disorder should be accomplished.

Finally, the Veteran has timely filed a notice of disagreement with a May 2013 rating decision denying entitlement to service connection for bilateral hip disorders, entitlement to service connection for bilateral carpal tunnel syndrome, entitlement to an initial rating in excess of 10 percent for bilateral foot metatarsalgia, degenerative joint disease and heel spurs, and entitlement to initial ratings in excess of 10 percent each for bilateral ankle degenerative joint disease.  A statement of the case has, however, yet to be issued.  In these circumstances, remand for issuance of a statement of the case is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for bilateral hip disorders and bilateral carpal tunnel syndrome, entitlement to an initial rating in excess of 10 percent for bilateral foot metatarsalgia, degenerative joint disease and heel spurs; and entitlement to initial ratings in excess of 10 percent each for bilateral ankle degenerative joint disease.  The Veteran is advised that the Board will not exercise appellate jurisdiction over any of these claims in the absence of a timely substantive appeal.  

2.  The AOJ should take all appropriate action to obtain any relevant VA treatment records from September 1994 to the present not already contained in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The examiner must be provided access to the appellant's claims file, VBMS file and Virtual VA file.  For any diagnosed acquired psychiatric disorder the examiner must opine whether it is at least as likely as not that the disorder is related to service.  The examiner should address all relevant treatment records, to include the November 1989 service treatment record discussed above and any relevant post-service treatment records.  If the examiner concludes that it is more likely than not that an acquired psychiatric disorder is not related to service, the examiner must then opine whether it is at least as likely as not that the appellant's service-connected eczema caused or aggravated, i.e., permanently made worse, any diagnosed acquired psychiatric disorder.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

4.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit on appeal is not granted to the Veteran's satisfaction, the appellant and any representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




